[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM ORDER
1. A trial court has inherent authority to open any judgment it has entered without jurisdiction, whether or not it does so within four months of the date of such judgment. Broaca v. Broaca, 181 Conn. 463, 467 (1980). This is so CT Page 2394 because any such judgment is void ab initio. Id.
2. In Village Green Apartments v. Foster, 36 Conn. Lp. 565, 567 (1980), the Appellate Session of the Superior Court held that a judgment which was based upon a default for failure to plead was void ab initio and "without legal effect" when the default was entered prematurely, before the lawful time for pleading had expired. By a parallel logic, any judgment which is erroneously based on a default which has been set aside by operation of law because a proper pleading has been timely filed must also be void ab initio and "without legal effect." Id.
3. Because the judgment here in question was clearly based on a default which had been set aside automatically by the timely filing of a proper responsive pleading, that judgment was void ab initio and without legal effect. For that reason, said judgment may properly be opened even though more than four months passed between the date of judgment and the date of the defendant's motion to set aside.
So ordered this 7th day of March, 1994.
Michael R. Sheldon, Judge